IN THE SUPREME COURT OF THE STATE OF WASHINGTON




Certification from the United States
Bankruptcy Court for the Western
District of Washington in                          NO. 90331-0

In the Matter of the Bankruptcy Petition
of                                                  ENBANC

LARRY CHARLES WIEBER and
ROSE WOUDE WIEBER,                                          APR 0 2 2015
                                                    Filed - - -----

                           Debtor(s).



      STEPHENS, J.-The United States Bankruptcy Court for the Western District

of Washington has asked us whether Washington's homestead exemption law,

chapter 6.13 RCW, applies extraterritorially to real property located in other states.

We answer this certi-fieEl-questien-in-the--neg-at-ive;---We-h01d-that-Washington.ls-- - -

homestead exemption law does not apply to real property outside of Washington.

                     FACTS AND PROCEDURAL HISTORY

      The relevant facts in this case are undisputed. Debtors Larry and Rose Wieber

filed for chapter 13 bankruptcy relief in the United States Bankruptcy Court for the

Western District of Washington. After abandoning any claim of homestead to their
Wieber, et ux. v. Kiessling, No. 90331-0




residence in Blaine, Washington-in which they hold no equity-the Wiebers claimed

a homestead exemption for real property located in Ketchikan, Alaska.

      Creditor Bruce Kiessling objected to the Wiebers' homestead exemption,

arguing that Washington's homestead exemption law has never been interpreted to

apply extraterritorially. The bankruptcy court found that the Wiebers were domiciled

in Washington, so Washington law governs the exemption question. Following a·

hearing, the bankruptcy court concluded that Washington's homestead exemption law

does not expressly indicate whether its terms apply to property located outside of

Washington. To resolve this issue, the court agreed to certify the following question to

this court: "Does the Washington homestead exemption law, RCW 6.13.010-.240,

apply extra-territorially to real property located in other states?" Order Certifying

Question to Wash. State Supreme Ct. at 3.

                                      ANALYSIS

       At the outset, we recognize that our interpretation of the homestead exemption

law is not limited to its application in bankruptcy proceedings.        The homestead

exemption arises in proceedings involving probate, foreclosure, family law, and the

general enforcement of judgments. However, because this case arose through the

bankruptcy court, it is important to understand how homestead exemption laws relate

to federal bankruptcy law.

    1. Homestead Exemptions in Bankruptcy Court

       Bankruptcy filings create a bankruptcy estate consisting of the debtor's legal or

equitable interests in property. 11 U.S. C. § 541 (a). Debtors may claim certain property


                                            -2-
Wieber, et ux. v. Kiessling, No. 90331-0




as exempt from the bankruptcy estate. 11 U.S.C. § 522(b)(1). They may choose

between federal exemptions under 11 U.S.C. § 522(d) and exemptions provided under

state law. 11 U.S.C. § 522(b)(2). If a debtor elects to assert a state's exemption, the

bankruptcy court looks to the forum state's law to determine the applicability of the

exemption.

      Bankruptcy courts throughout the country have considered the extraterritorial

effect of state homestead exemption laws. The majority of jurisdictions decline

extraterritorial application of the homestead exemption to property located in another

state. See, e.g., WILLIAM H. BROWN, LAWRENCE R. AH:ERN III & NANCY F. MACLEAN,

BANKR. EXEMPTION MANUAL§ 4:7, at 95 (2011-2012 ed.) ("[T]he majority of courts

have held that one state cannot assert extraterritorial jurisdiction over property in other

states."); Dale Joseph Gilsinger, Extraterritorial Application of State's Homestead

Exemption Pursuant to Bankruptcy Code§ 522, 47 A.L.R. FED. 2D 335, § 2, at 343

(2010) ("State courts have repeatedly, and almost uniformly, held that a state's

homestead exemption only extends to property located within that state."); In re Sipka,

149 B.R. 181, 182 (D. Kan. 1992) (believing the "majority rule is correct" and

declining extraterritorial application ofKansas's homestead law).

       In re Capps is illustrative of the majority rule. 438 B.R. 668 (Bankr. D. Idaho

2010). There, the court held that Idaho's homestead exemption law did not apply

extraterritorially to property located outside of Idaho. Id. at 672. Noting that Idaho

state courts had not addressed the issue, the bankruptcy court relied on the public policy

discouraging "'exemption shopping,"' as recognized by the bankruptcy code and


                                            -3-
Wieber, et ux. v. Kiessling, No. 90331-0




Idaho's public policy protecting creditors' expectations. Id. While acknowledging that

some courts have allowed extraterritorial application of state homestead exemptions

where the statutes do not expressly prohibit it, the trial court in Capps reaffirmed its

previous holding in In re Halpin, 94 I.B.C.R. 197, 198, 1994 WL 594199 (Banlcr. D.

Idaho) that Idaho's exemption law does not allow debtors to claim a homestead in

another state. Id. at 672-73 (distinguishing In re Arrol, 170 F.3d 934 (9th Cir. 1999)).

       The Wiebers rely on the handful of decisions holding that a state's homestead

exemption law may apply extraterritorially to property located outside of that state if

the law does not expressly exclude such application. Arrol, 170 F.3d 934 (applying

California's homestead exemption law to a Michigan home); In re Drenttel, 403 F.3d
611 (8th Cir. 2005) (applying Minnesota's homestead exemption law to an Arizona

home); In re Stratton, 269 B.R. 716 (Bank:r. D. Or. 2001) (relying onArrol; applying

Oregon's homestead exemption law to a California home). The cases that support

extraterritorial application can be categorized in two groups: those based on policy and

those based on comparing homestead exemptions with similar laws that are expressly

limited to state residents.

       Some courts reason that public policy supports extraterritorial application of a

state's homestead law. The most prominent of these policy-based cases is Arrol, in

which the court held that California's homestead exemption statute permitted debtors

to claim an exemption for a homestead located in Michigan. 170 F.3d at 936. First,

the court opined that the purpose of California's homestead exemption exists

independently from state boundaries, '"provid[ing] a place for the family and its


                                           -4-
Wieber, etux. v. Kiessling, No. 90331-0




surviving members, where they may reside and enjoy the comforts of a home."' Id.

(alteration in original) (quoting Strangman v. Duke, 140 Cal. App. 2d 185, 190, 295
P.2d 12 (1956)). The court further reasoned that the homestead exemption law is

similar in policy to a California automobile exemption law, which had been applied

extraterritorially. Id. Lastly, the court said it found "nothing" in the state statutory

scheme, its legislative history, or its interpretation by California courts to limit

application of the exemption to homes within California. Id. at 937.

      On similar reasoning, the court in Drenttel held that "the location of the home

is not relevant" under Minnesota's homestead exemption law, and the exemption is

therefore not limited to property located in Minnesota. 403 F.3d at 615. The court in

Drenttel relied on Arrol and a Minnesota statute to find that Minnesota's policy and

statutory construction permits extraterritorial application. Id.

       Other courts allowing extraterritorial application of homestead exemption laws

look to whether similar exemption laws are limited to state residents. See In re

Stephens, 402 B.R. 1 (lOth Cir. B.A.P. 2009); In re Williams, 369 B.R. 470 (Bankr.

W.D. Ark. 2007). These courts reason that if similar exemption laws are restricted to

state residents, the absence of restrictive language in the homestead exemption law

should allow extraterritorial application. Stephens, 402 B.R. at 7-8; Williams, 369 B.R.

at 474-75. Iowa's homestead exemption law is silent as to extraterritorial application,

while its personal property exemption law expressly restricts the exemption to Iowa

residents. Through the logic of statutory construction, the court in Stephens therefore

reasoned that the legislature's choice to omit such language in the homestead


                                            -5-
Wieber, et ux. v. Kiessling, No. 90331-0




exemption evidenced its intent for extraterritorial application. See also Williams, 369
B.R. at 476 (similarly holding that Iowa's homestead exemption applies

extraterritorially).

       We recognize that these cases arise in a bankruptcy context and are thus of

limited value here. The bankruptcy courts did not consider the full scope of the state

homestead exemption laws or their application in other contexts. Nonetheless, these

cases highlight that the answer to whether a state's homestead exemption laws apply

extraterritorially turns largely on a statutory analysis. We therefore tum to an analysis

of Washington's homestead exemption statutes.

   2. Analysis of Relevant Statutory Provisions

       Washington's territorial legislature first recognized in statute the right to a

homestead exemption over 150 years ago. LAWS OF 1854, ch. 27, § 253, at 178. This

right was incorporated into article XIX, section 1 of the Washington Constitution,

providing that "[t]he legislature shall protect by law from forced sale a certain portion

of the homestead and other property of all heads of families." WASH. CONST. art. XIX,

§ 1. Pursuant to this constitutional power, the legislature enacted the homestead act in

1895.1 LAWS OF 1895, ch. 64, at 109-14.

       A "homestead" is defined as "real or personal property that the owner uses as a

residence .... Property included in the homestead must be actually intended or used as

the principal home for the owner." RCW 6.13.010(1). A residence that meets this

definition is "exempt from attachment and from execution or forced sale for the debts

        1
            Currently codified under chapter 6.13 RCW. See LAWS OF 1987, ch. 442, § 1121.

                                             -6-
Wieber, et ux. v. Kiessling, No. 90331-0




of the owner up to" a statutory maximum of $125,000 in value. RCW 6.13.070(1),

.030.

        Determining whether the homestead exemption law applies extraterritorially is

a matter of statutory construction. When construing statutes, the court's goal is to

"'ascertain and carry out the legislature's intent."' Lake v. Woodcreek Homeowners

Ass'n, 169 Wn.2d 516,526,243 P.3d 1283 (2010) (quotingArborwoodldaho, LLCv.

City of Kennewick, 151 Wash. 2d 359, 367, 89 P.3d 217 (2004)). While engaging in

statutory construction, we first examine the plain meaning of the statute. State v. J.M,

144 Wash. 2d 472, 480, 28 P.3d. 720 (2001). In so doing, the court may examine the

provision at issue, other provisions of the same act, and related statutes. Dep 't of

Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 10-12,43 P.3d 4 (2002).

        We have repeatedly held that the homestead statutes are favored in the law and

should be liberally construed. Lien v. Ho.ffinan, 49 Wash. 2d 642, 649, 306 P.2d 240

(1957); see also Macumber v. Shafer, 96 Wash. 2d 568, 570, 637 P.2d 645 (1981)

("Homestead statutes are enacted as a matter of public policy in the interest ofhumanity

and thus are favored in the law and are accorded a liberal construction."); First Nat'l

Bank of Everett v. Tiffany, 40 Wash. 2d 193, 202, 242 P.2d 169 (1952) ("[Homestead

exemption laws] do not protect the rights of creditors. In fact, they are in derogation of

such rights.").

        This court's answer to the certified question is not limited to the analysis of a

single statutory provision defining "homestead"; instead, we must consider the entire

homestead exemption chapter-chapter 6.13 RCW-as contemplated by the


                                           -7-
Wieber, et ux. v. Kiessling, No. 90331-0




bankruptcy court.      The chapter contains no language expressly supporting or

prohibiting extraterritorial application of the exemption to property located outside of

Washington. The statutes defining "homestead" (RCW 6.13.010, .020), creating the

homestead exemption (RCW 6.13.030), and limiting its application (RCW 6.13.080)

do not expressly address this issue. It is clear the law does not directly speak to any

extraterritorial application.

       Significantly, chapter 6.13 RCW includes statutes with specific procedures that

apply in nonbankruptcy contexts, many of which require actions by courts and

agencies. See RCW 6.13.040(2)-(4), .050 (describing procedures to file declarations

of homesteads, abandonments, and nonabandonments with "the recording officer of

the county in which the property is situated" and specifying that declarations "must

contain" certain statements), .090 (describing how a judgment creditor may file a lien

on a homestead property in excess of the homestead exemption and specifying timing

procedures for liens transferred from a "district court of this state"), .130, .150, .160,

.190, .240 (specifying court procedures on various issues and requiring courts to act,

stating the court "may," "shall," or "must" act in some manner). While these statutes

also do not expressly address the issue of extraterritoriality, they are informative of

legislative intent. "Statutes are to be read together, whenever possible, to achieve a

'harmonious total statutory scheme ... which maintains the integrity of the respective

statutes."' State ex rei. Peninsula Neigh. Ass 'n v. Dep 't ofTransp., 142 Wash. 2d 328,

342, 12 P.3d 134 (2000) (alteration in original) (internal quotations marks omitted)




                                           -8-
Wieber, et ux. v. Kiessling, No. 90331-0




(quoting Employco Pers. Servs., Inc. v. City ofSeattle, 117 Wash. 2d 606, 614, 817 P.2d
1373 (1991)).

      These procedures plainly apply only to courts and agencies in Washington. If

we were to interpret the homestead exemption to apply to real property located outside

of Washington, a consistent reading would also require the same actions to be taken

by out-of-state courts and agencies.       It is unlikely the legislature intended such

extraterritorial application of these procedures, however, because the state lacks the

authority to direct actions and procedures of foreign courts or foreign agencies. Nor

can the procedural aspects of the law be jettisoned. The homestead exemption law

operates through its statutory procedures that direct courts and agencies. For this

reason, the homestead exemption law cannot apply to real property located outside of

Washington without necessarily triggering its procedural requirements. It would be

inconsistent with the comprehensive legislative scheme to apply some but not all

portions of the homestead law extraterritorially.          "The court must . . . avoid

constructions that yield unlikely, absurd or strained consequences." Kilian v. Atkinson,

147 Wash. 2d 16, 21, 50 P.3d 638 (2002).

       Instead, a harmonious reading of the statutes under chapter 6.13 RCW supports

limiting the law's application to real property located in Washington.                    This

interpretation is supported by RCW 6.13.090, which states, in relevant part:

       A judgment against the owner of a homestead shall become a lien on the value
       of the homestead property in excess of the homestead exemption from the time
       the judgment creditor records the judgment with the recording officer of the
       county where the property is located. However, if a judgment of a district court
       of this state has been transferred to a superior court, the judgment becomes a
       lien from the time of recording with such recording officer a duly certified


                                             -9-
Wieber, et ux. v. Kiessling, No. 90331-0



      abstract of the record of such judgment as it appears in the office of the clerk
      in which the transfer was originally filed.

(Emphasis added.) This statute sheds light on the question before us. The homestead

exemption law is designed to allow debtors to shield certain-not all-assets from

creditors, so this statute is a crucial component of the law. It describes how the excess

value of a homestead property, i.e., value exceeding $125,000, may be subject to a lien

by a creditor's judgment. In the context of recording a lien, the statute emphasizes that

it applies to district courts "of this state." Jd. Just as with the court procedures

described earlier, these types of liens are governed by state law and cannot be applied

in a foreign jurisdiction. See RCW 4.56.190.

       Our interpretation is strongly supported by considering the context of Title 6

RCW in which Washington's homestead exemption law is found: that portion is

entitled "Enforcement of Judgments." (Emphasis omitted.) Title 6 RCW grants

Washington courts the power to enforce judgments, describes the procedures required

to enter judgments, and sets forth limitations on the enforcement of judgments. The

homestead exemption law, like the other exemptions in Title 6 RCW, places limitations

on a Washington court's power to enforce judgments. See ch. 6.15 RCW, entitled

"Personal Property Exemptions." (Emphasis omitted.)

       General provisions of Title 6 RCW expressly limit the application of

exemptions, including chapter 6.13 RCW (the homestead exemption), to courts in

Washington. RCW 6.01.010 states, "[T]the provisions of this chapter and of chapter[

] 6.13 ... apply to both the superior courts and district courts ofthis state." (Emphasis
added.) This provision should be understood to limit the homestead exemption law to


                                            -10-
Wieber, et ux. v. Kiessling, No. 90331-0




its application in Washington courts. 2 This language is in contrast to California's

homestead exemption law, as interpreted inArrol, where the court found "nothing" in

the statutory scheme indicating a legislative intent to limit extraterritorial application

of the law. 170 F.3d at 937. When the legislature created our statute, it made

comprehensive amendments to the homestead exemption law in the same bill.           LAWS

OF   1987, ch. 442, §§ 201-225. While those amendments are not directly relevant to

the question before us, they indicate that the legislature considered the entirety of

chapter 6.13 RCW when it provided for its application to "courts of this state." RCW

6.01.010.

        While we have repeatedly held that the homestead exemption law is entitled to

a liberal construction, the structure of the homestead exemption law indicates a

legislative intent to limit application to homestead protection in Washington.          A

comprehensive reading of the homestead exemption law, which includes consideration

of Title 6 RCW, shows that the exemption is intertwined with procedures and

requirements that can apply only to courts and agencies in Washington. Further, Title

6 RCW expressly states that the homestead exemption law applies to the courts of"this

state." RCW 6.01.010.

        The Wiebers have not shown how the Washington-specific procedures under

chapter 6.13 RCW can be harmonized with an extraterritorial application of the

        2
        An alternative reading of the statute may suggest that it describes only Washington
court procedures but does not limit a debtor's ability to exempt a homestead in another
state. However, there is no language in this statute, chapter 6.13 RCW, or Title 6 RCW
that supports such an interpretation. As noted, the statute provides a comprehensive
scheme.

                                           -11-
Wieber, et ux. v. Kiessling, No. 90331-0




homestead exemption law. We cannot ignore the procedural aspects of the law, as the
certified question asked whether the homestead exemption law, in its entirety, applies
to real property located in other states. That this question arises in the context of
bankruptcy proceedings cannot change the answer; our interpretation of the statute
must appreciate all of its applications.
       States have an interest in ensuring that their homestead exemption policies apply
within their own jurisdiction because each state has unique laws that dictate the
existence, scope, and nature of their homestead exemptions. Applying Washington's
homestead exemption law to property located in another state may place competing
policies at odds, as would application of another state's homestead exemption law to
property located within Washington.
       The following homestead exemption policies of several states illustrate this
principle. For example, some states do not afford debtors a homestead exemption at
all. See N.J. STAT. ANN.§ 2A:17-17 (indicating that generally, all real estate shall be
liable for judgments); 42 PA. CoNs. STAT. ANN. § 8124 (exempting particular property
from execution but not including homesteads). In stark contrast, several states allow
exemptions for the value of the entire homestead, with some acreage limitations, unlike
Washington, which has a statutory maximum value of$125 ,000. See lowACoDE ANN.
§ 561.2; FLA. CONST. art. X,§ 4; TEX PROP. CODE ANN. § 41.002. Other states place
varying exemption limits on homesteads located in urban or rural areas. See ARK.
CODE ANN.§ 16-66-210 (limiting homesteads located inside cities, towns, or villages
to 1 acre and those outside to 160 acres); LA. REv. STAT. ANN. § 20:1 (limiting


                                           -12-
Wieber, et ux. v. Kiessling, No. 90331-0




homesteads located inside municipalities to 5 acres and those outside to 200 acres);

OR. REv. STAT. § 18.402 (limiting homesteads located inside towns or cities to one

block and those outside to 160 acres). Lastly, some states afford more protections to

debtors depending on their marital status, custody of minor children, age, or disability.

See ARK. CoDE ANN.§ 16-66-210 (allowing a homestead exemption only for debtors

who are married or the head of the family); CAL. CN. PROC. CoDE§ 704.730 (allowing

more protections for debtors or spouses who are 65 years of age or older or who are

physically or mentally disabled); TENN. CODE ANN. § 26-2-301 (allowing more

protections for debtors with minor children, married debtors, and debtors who are 62

years of age or older). Washington, too, affords debtors unique protections. Since the

homestead act was enacted in 1895, married debtors have been able to claim

homesteads from community property, a principle of family law that very few states

recognize. See LAWS OF 1895, ch. 64, § 2, at 109, codified at RCW 6.13.020.

       In sum, the context of our homestead exemption law shows a legislative scheme

that limits its application to property located in Washington. Legislative intent to

provide only for an in-state homestead exemption is further evidenced by the express

limitation of related homestead procedures of courts in Washington under RCW

6.01.010. Further, states have an interest in limiting application of their homestead

exemption laws to property located within their jurisdiction because each sovereign has

unique homestead exemption policies.




                                           -13-
Wieber, et ux. v. Kiessling, No. 90331-0




                                    CONCLUSION
       We answer the certified question in the negative.      While the homestead

exemption law does not expressly prohibit extraterritorial application, reading the

statutes in context shows a legislative intent to limit application to Washington. We

hold that Washington's homestead exemption law does not apply to property located in

other states.




                                           -14-
  Wieber, et ux. v. Kiessling, No. 90331-0




   WE CONCUR:




    7?1-a~/ c.~

(~_,_




                                             -15-
In re the Bankruptcy Petition of Wieber et ux., Debtors
(Wiggins, J., dissenting)




                                        No. 90331-0

       WIGGINS, J. (dissenting)-! would decline to answer the certified question

because I believe that the United States Bankruptcy Court for the Western District of

Washington has inadvertently presented us with a question whose answer actually

turns on federal law rather than Washington law. The relevant statute whose scope

determines the applicability of our homestead exemption in a federal bankruptcy case

is not Washington's homestead act in and of itself (ch. 6.13 RCW), but rather the

federal statute that permits a debtor to invoke our homestead act in a federal

bankruptcy court. Because construing the scope of a federal statute is not a question

of "the local law of this state," RCW 2.60.020 does not apply and we should decline

to answer the certified question.

       The majority opinion examines our homestead act in isolation, ignoring the

possibility that, owing to the operation of federal law, our homestead exemption might

reach further in the federal bankruptcy context than in the context of cases filed in our

own district and superior courts. The majority correctly recognizes that a court's goal

when construing statutes is to ascertain and carry out the legislature's intent, but it

fails to recognize that in federal bankruptcy, the relevant legislature whose intent must

be ascertained is the one that created the federal bankruptcy system and its attendant

exemptions-the United States Congress.
In re the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0
(Wiggins, J., dissenting)

                                         ANALYSIS

         When the debtors in this case filed their bankruptcy petition, they invoked the

federal bankruptcy code's exemption statute, 11 U.S.C. § 522(b). That statute gives

debtors the ability to choose between two sets of exemptions. 11 U.S.C. § 522(b)(1).

Specifically, a debtor may claim either an enumerated list of federal exemptions,           see
11 U.S.C. § 522(d), or the exemptions available under the "State or local law" of the

debtor's domicile, 11 U.S.C. § 522(b)(3)(A). Under§ 522's definition of "domicile," a

debtor who moves to a new state within two years of filing a federal bankruptcy petition

is deemed to be domiciled in his former state and thus may not claim the state law

exemptions of his new state. 1 The parties do not appear to dispute that Washington is

the debtors' domicile in this case under§ 522. 2

         The determinative issue in this case is how to interpret the scope of § 522

because it is only through § 522 that our homestead act is relevant in a federal


1   Congress defined the debtor's "domicile" for the purposes of claiming exemptions as
         the place in which the debtor's domicile has been located for the 730 days
         immediately preceding the date of the filing of the petition or if the debtor's
         domicile has not been located in a single State for such 730-day period, the
         place in which the debtor's domicile was located for 180 days immediately
         preceding the 730-day period or for a longer portion of such 180-day period
         than in any other place.
11 U.S.C. § 522(b)(3)(A). Section 522 appears to supersede state conflict-of-law rules with
respect to exemptions in federal bankruptcy; if a state's rules would lead to the application of
the law of a state other than that of the debtor's domicile, it would impermissibly undercut §
522(b)(3)(A)'s domicile-based exemption scheme and thus would be invalid under the
supremacy clause. U.S. CoNST. art. VI, cl. 2; see, e.g., Hines v. Davidowitz, 312 U.S. 52, 67,
61 S. Ct. 399,85 L. Ed. 581 (1941) (a state law provision is invalid if it "stands as an obstacle
to the accomplishment and execution of the full purposes and objectives of Congress" as
expressed in a federal statute).

2A state may partially opt out of this exemption scheme and bar its residents from using the
enumerated list of federal exemptions, 11 U.S.C. § 522(b)(2), although federal exemptions


                                                2
In re the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0
(Wiggins, J., dissenting)

bankruptcy case. The majority seems to assume that when Congress chose to permit

debtors to claim state law exemptions under § 522(b)(3)(A), it intended for federal

courts to be subject to the same geographic and jurisdictional constraints that state

courts .face. But that is not necessarily true. Another possible construction is that

Congress intended through§ 522(b)(3)(A) to incorporate state law provisions covering

the categories and amounts of exempt property, but without restrictions, including

geographic limitations, that prejudice recently relocated debtors. See Laura B. Bartell,

The Peripatetic Debtor: Choice of Law and Choice of Exemptions, 22 EMORY BANKR.

DEV. J. 401, 418-20 (2006). This interpretation, which the debtors urge in their brief,

seems consistent with the liberal, prodebtor construction that federal courts apply to

exemptions under§ 522. See, e.g., In re Arrol, 170 F.3d 934, 937 (9th Cir. 1999) ("[W]e

are mindful of the strong policy underlying both California law and federal bankruptcy

law to interpret exemption statutes liberally in favor of the debtor."); In re Glass, 164
B.R. 759, 764 (B.A.P. 9th Cir. 1994) (recognizing "that the availability of exemptions is

to be liberally construed in favor of the debtor").

       Despite the fact that the bankruptcy court has sought our opinion on this matter,

I do not believe it is our place to tell a federal bankruptcy court which of these

interpretations of a federal statute is correct. The bankruptcy court, which handles

exemptions arising under§ 522 on a daily basis, is better positioned than this court to




specified in other subsections of§ 522 still apply, 11 U.S.C. § 522(b)(3)(A). While a state may
bar a resident from claiming the federal exemptions, § 522 does not contain a parallel
provision giving states the authority to bar its residents from using the state's own exemptions.
Washington has not opted out of the federal exemption scheme, thus leaving § 522
undisturbed with respect to Washington residents.

                                               3
In re the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0
(Wiggins, J., dissenting)

discern Congress's intent in § 522. Regardless, construing a federal statute is not a

matter of Washington state or local law, and RCW 2.60.020 therefore does not give

us the authority to answer this certified question.

       To the extent our own legislature's intent is relevant here-and for the reasons

stated above, I do not believe it is-the legislative intent behind Washington's

homestead act supports permitting a federal bankruptcy court to apply our homestead

exemption to property owned by Washingtonians wherever that property is located.

As the majority correctly recognizes, the homestead act is a remedial statute that is

entitled to liberal construction. Majority at 7, 11. The majority further acknowledges

the homestead act "contains no language expressly supporting or prohibiting

extraterritorial   application   of the exemption to property located outside of

Washington." /d. at 8. The plain language of the homestead act thus does not preclude

a Washingtonian from exempting a homestead that is located in another state.

Nevertheless, the majority concludes that our legislature did not intend for our

homestead exemption to be applied to property physically located outside Washington

because chapter 6.13 RCW contains provisions specifying that Washington state

agencies and courts would be responsible for enforcement. /d. at 8-11 (citing RCW

6.13.040(2)-(4), .050, .090, .130, .150, .160, .190, .240).

       This conclusion misses the point. At most, the statutes cited by the majority

merely recognize that     our own courts and other state institutions lack the authority to
apply Washington law extraterritorially. They say nothing about whether a federal

court-a court not subject to the same geographic and jurisdictional restrictions as our




                                              4
In re the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0
(Wiggins, J., dissenting)

own courts-has the power to do so. 3 Because we must construe the homestead act

liberally, I do not believe its references to local courts and agencies can be construed

as limiting the manner in which the exemption may be applied by a federal bankruptcy

court.

         In any case, our own legislature's intent is not relevant to whether§ 522 grants

federal bankruptcy courts the authority to apply Washington's homestead exemption

to a Washingtonian's homestead in Alaska. If the bankruptcy court determines that

Congress did not intend to incorporate certain state law restrictions into the § 522

exemption scheme, then it may apply our homestead exemption to the disputed

property in this case. If it reaches the opposite concluston, it may reject the debtors'

attempt to claim an exemption on their Alaska property. Either way, the question

ultimately turns on an interpretation of a federal statute, not on an interpretation of

Washington law.

                                       CONCLUSION

         For these reasons, I would decline to answer the certified question.




3 It is worth noting that most of the references to local courts that the majority cites appeared
in the version of the homestead act that our legislature enacted in 1895. See LAWS OF 1895,
ch. 64, at 109; id. §§ 13 (corresponding to today's RCW 6.13.130), 17 (.150), 18 (.160), 22
(.190), 29 (.240); see also id. §§ 9, 11, 16, 26 (other provisions referring to actions by
Washington courts). Given that Congress did not pass the first uniform federal bankruptcy
law until1898 and did not create the current federal bankruptcy exemption scheme until1978,
our legislature could not possibly have had modern federal bankruptcy law in mind when it
created the homestead exemption. It would be anachronistic, then, to look to the legislative
intent behind the statutes the majority cites when considering how our homestead exemption
applies in federal bankruptcy.

                                               5
In re the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0




       I dissent.




                                              6